Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 1 of 30 PAGEID #: 1107




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ALEXANDRIA GODDARD                           :
                                             : Case No. 2:19-cv-1506
              Plaintiff,                     :
                                             : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                    :
                                             : Magistrate Judge Jolson
ALLEGIANCE ADMINISTRATORS,                   :
LLC, et al.,                                 :
                                             :
              Defendants.                    :


                                   OPINION & ORDER

                                   I. INTRODUCTION

       This matter is before the Court on multiple motions. Defendants Allegiance

Administrators, LLC (“Allegiance”), National Administrative Service Co. (“National”) and

Dimension Services Corp. (“Dimension” or “Company”) move for Summary Judgment. (ECF

No. 32). Plaintiff Alexandria Goddard filed an Opposition to Defendants’ Motion for Summary

Judgment (“Opposition Brief”), to which she attached several exhibits. (ECF No. 33).

Defendants responded by filing a motion to strike various statements, arguments, and exhibits

that she included. (ECF No. 36). Additionally, Ms. Goddard filed a Motion to File a Sur-Reply

in Response to Defendants’ Reply in Support of their Motion for Summary Judgment, to which

she attached two additional exhibits. (ECF No. 38). Defendants opposed this motion and again

moved to strike the exhibits. (ECF No. 39). For the reasons outlined below, the Court GRANTS

Ms. Goddard’s Motion to File Sur-Reply [#38]; DENIES Defendants’ Motion to Strike [#36];

DENIES Defendants’ Motion to Strike [#39]; and DENIES Defendants’ Motion for Summary

Judgment [#32].

                                             1
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 2 of 30 PAGEID #: 1108




                                     II. BACKGROUND

       Plaintiff Alexandria Goddard was an Agent Dealer Services Representative for

Dimension Services Corp. from July 2016 through early 2018. She worked at their Dublin, Ohio

facility, located at 5500 Frantz Road.

       Ms. Goddard reports that she has suffered from chronic back pain since 2010, following

a spinal fusion surgery. (ECF No. 33, Ex. A Declaration). Toward the end of 2017, her back pain

worsened, and she was “treated with pain medication to the extent that it became problematic

for her.” (ECF No. 33 at 3). She reports that she experienced depression and anxiety and

anticipated a need for an additional spinal surgery. (Id.). During this period, Ms. Goddard took

steps to determine her eligibility for leave under the Family and Medical Leave Act (“FMLA”

or “Act”).

       Ms. Goddard sent an email to Michelle DeFouw, Chief of Staff at Dimension, on

February 8, 2018 to inquire about taking FMLA leave, as her manager directed her to do.

(Blackburn Aff. at ¶ 12; Goddard Dep. at 107−08). When Ms. Goddard did not receive a

response, she sent another email to Ms. DeFouw one week later, on February 15, 2018, stating

that she had “an immediate need for FMLA.” (DeFouw Dep., Ex. A-2). Ms. DeFouw responded

that day and instructed her to contact Sally Mason, Ms. DeFouw’s administrative clerk. (DeFouw

Dep. at 16). Ms. Goddard then contacted Ms. Mason, who responded via email, attached an

FMLA notice and directed Ms. Goddard to fill out the Certification of Health Care Provider

section. (DeFouw Dep. Ex. B). The Notice included a check mark next to the line: “[You] are

eligible for FMLA leave.” (Id.) Under the “Rights and Responsibilities” section, the Notice also

stated that Ms. Goddard must return the completed form by March 2, 2018 “in order for us to

determine whether your absence qualifies as FMLA leave.” (Id.).



                                               2
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 3 of 30 PAGEID #: 1109




       Separate from this inquiry, Ms. Goddard had scheduled a one-day absence from work on

February 19, 2018 for a tooth extraction. (Goddard Dep. at 102, 132). The next day, Ms. Goddard

sent an email and text message to Nicole Blackburn-Tiell, Dimension’s Vice President of

Administration, on February 20th, explaining that she would be absent due to complications from

the extraction. (Id. at 131−33). Though the record is unclear about the extent to which Ms.

Goddard communicated with Dimension for the remainder of that week, she did not return to

work and did not have pre-approval for her continued absence. (Goddard Dep. at 132, 201;

Blackburn Aff. at ¶ 15). Dimension contends that Ms. Goddard’s notification did not comply

with its Attendance Policy, which states:

       Unless there are extenuating circumstances, as determined by the Company, an employee
       must call and personally speak to the appropriate supervisor or manager about the reason
       for the employee’s absence no later than third minutes prior to the employee’s scheduled
       start time. . . . Notification to the Company of an employee’s unscheduled absence via text
       messages or emails is not sufficient and will be considered absences without leave, which
       may warrant discipline including termination.

(ECF No. 32 at 8; Goddard Dep. Ex. 3).

       One week later, on February 26, 2018, Ms. Goddard was having what she described as a

“nervous breakdown,” and she went to Columbus Springs Hospital for medical help. (Goddard

Dep. at 201). She began treatment in the Partial Hospitalization Program that same day, but did

not initially notify anyone at Dimension that she would continue to be absent. (Id. at 145). Ms.

Blackburn texted Ms. Goddard around noon that day, and Ms. Goddard responded several hours

later, stating that she had been hospitalized. (Blackburn Aff. at ¶¶ 18−20; DeFouw Dep. Ex. D).

       Dimension did not receive Ms. Goddard’s Certificate of Healthcare Provider by the

March 2, 2018 deadline. (Goddard Dep. at 130−31). On March 9, 2018, Ms. DeFouw notified

Ms. Goddard that Dimension concluded she had “voluntarily terminated” her position with the

company because Dimension had not received her FMLA Certification and because she had not

                                                  3
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 4 of 30 PAGEID #: 1110




communicated with the Company about her absence since February 28th. (DeFouw Dep. 68−69;

Goddard Dep. Ex. F). Ms. Goddard immediately contacted both Ms. DeFouw and Ms. Blackburn

to tell them she had not voluntarily terminated her position. (DeFouw Dep. Exs. G, H). She

explained that she had given the paperwork to Columbus Springs Hospital staff and thought that

it had been returned to Dimension. She also contacted the staff member at Columbus Springs

Hospital responsible for completing FMLA medical certifications and again requested that her

documents be sent to Dimension. (Goddard Dep. at 142). Dimension received Ms. Goddard’s

form at approximately 11:00 a.m. on March 9th. (DeFouw Dep. Ex. G). In the same

communication, Columbus Springs Hospital notified Dimension that Ms. Goddard would remain

under medical care until April 13, 2018.

       Ms. DeFouw confirmed receipt of the fax later that afternoon via letter by email.

(DeFouw Dep. Ex. J). In her letter, she also indicated for the first time that Dimension was no

longer covered by the FMLA:

       Please note, this work site no longer has 50 employees within a 75-mile radius.
       Accordingly, this leave will not be designated under the Family Medical Leave Act. I’ve
       revised the attached notice to reflect the reason for lack of eligibility . . . The company is
       granting you three weeks of unpaid personal leave beginning on February 21, 2018. This
       leave will expire on March 15, 2018.

(Id.). When Ms. Goddard did not report to work on March 15, 2018, Dimension terminated her.

Ms. Goddard learned of her termination when she was told that her medical insurance had been

cancelled due to termination while she attempted to fill her prescriptions. (Goddard Decl. at ¶

30).

       She applied for unemployment benefits with the Ohio Department of Job and Family

Services (“ODJFS”) (DeFouw Dep. Ex. K). ODJFS held several hearings, including appeals,

about Ms. Goddard’s eligibility throughout the spring and summer of 2018. ODJFS ultimately


                                                    4
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 5 of 30 PAGEID #: 1111




determined that Dimension terminated Ms. Goddard without just cause. (Goddard Decl. at ¶ 33,

Ex. 2).

          Ms. Goddard later filed her Complaint in the Southern District of Ohio on April 19, 2019,

and the parties engaged in discovery for over a year. Defendants moved for Summary Judgment

on June 30, 2020. (ECF No. 32). On July 21, 2020, Ms. Goddard filed a Memorandum in

Opposition to Defendants’ Motion for Summary Judgment (“Opposition”) (ECF No. 33) and

attached several exhibits, including the Declaration of Alexandria Goddard (Ex. 2); transcripts

from      phone   hearings   of   the   Unemployment      Compensation     Review     Commission

(“Unemployment Commission”) (Exs. 3, 5); and a Declaration of Helen M. Robinson, Ms.

Goddard’s attorney (Ex. 7). Defendants then moved to strike certain statements, exhibits, and

arguments in Ms. Goddard’s Opposition. (ECF No. 36).

          Defendants also filed a Reply in Support of their Motion for Summary Judgment. (ECF

No. 37). Ms. Goddard subsequently requested the Court’s permission to file a Sur-Reply so that

she could address arguments and evidence that she says Defendants raised in the Reply for the

first time. She attached two new exhibits to her proposed Sur-Reply. (ECF No. 38). Defendants

opposed her Motion to File Sur-Reply and moved to strike the two additional exhibits, and the

parties each filed one additional argument about the admissibility of these exhibits. (ECF Nos.

39, 40, 41). The Court first reviews Ms. Goddard’s Motion to File a Sur-Reply before turning to

Defendants’ Motions to Strike and Motion for Summary Judgment.

                             III. MOTION TO FILE A SUR-REPLY

          The rules of this Court provide for the filing of motions, memoranda in opposition, and

replies and generally do not permit “additional memoranda beyond those enumerated . . . except

upon leave of court for good cause shown.” S.D. Ohio Civ. R. 7.2(a)(2). Courts in the Southern



                                                  5
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 6 of 30 PAGEID #: 1112




District of Ohio, however, may permit a party to file a sur-reply without showing good cause if

doing so does not result in prejudice toward the opposing party. Nat’l City Bank v. Aronson, 474

F. Supp 2d 925, 930 (S.D. Ohio 2007) (citing Burt v. Life Ins. Co. of N. Am., No. C-1-05-673,

2006 LEXIS 54630, at *9 (S.D. Ohio Aug. 7, 2006)). The Sixth Circuit also maintains a “strong

preference that claims be adjudicated on their merits.” Coleman v. Shoney’s Inc., 79 Fed. App’x

155, 157 (6th Cir. 2003).

       Ms. Goddard requests the Court to permit her to file a sur-reply in response to

Defendants’ Reply in Support of their Motion for Summary Judgment (“Reply Brief”) so that

she may respond to arguments and evidence Defendants pose in the Reply Brief that Ms.

Goddard says were not included in the Motion for Summary Judgment. Specifically, Ms.

Goddard cites Defendants’ use of a different timeframe as the relevant period for determining

whether they had the requisite number of employees for coverage under the FMLA. In the

Motion for Summary Judgment, Defendants use “March 2017 through Ms. Goddard’s

termination date of March 15, 2018” as the relevant period. (ECF No. 32 at 8 n.2). In the Reply

Brief, Defendants describe the relevant period as “all of 2017, and the first quarter of 2018.”

(ECF No. 37 at 3).

       Ms. Goddard also points to two new exhibits Defendants include in the Reply Brief: the

Supplemental Affidavit of Dimension HR Director, Michelle DeFouw (ECF No. 37-1, Ex. F),

and a 2017 Paycor Payroll Register (Id., Ex. F-1). Through these two exhibits, Dimension offers

new data on its number of employees in early 2017. Previously, Dimension said that its

“available 2017 payroll records only dated back to the beginning of the third quarter of 2017

because, prior to that, Dimension used a different payroll provider, called Paycor, and records

relating to that provider were no longer available.” (ECF No. 37 at 4). In the Reply Brief,



                                               6
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 7 of 30 PAGEID #: 1113




Dimension asserts that it located the previously unavailable Paycor records and offers the

missing data.

       The dispute in this case requires that Dimension was an FMLA-covered employer when

Ms. Goddard applied for FMLA leave. The Act defines an FMLA-covered employer as one

“who employs 50 or more employees for each working day during each of 20 or more calendar

workweeks in the current or proceeding calendar year.” 26 C.F.R. § 825.104. Whether, when,

and how Dimension determined that it is no longer covered by the FMLA is therefore central to

this case, as is any data that purports to capture the number of Dimension’s Ohio-based

employees during the relevant period. Accordingly, Dimension’s citation of new payroll data

and use of a different relevant time period in the Reply Brief constitutes good cause for Ms.

Goddard’s sur-reply. The Court therefore GRANTS Ms. Goddard’s Motion to File a Sur-Reply

in Response to Defendant’s Reply Brief.

                                  IV. MOTIONS TO STRIKE

                                     A. Standard of Review

       The Court may, upon motion or on its own, strike from a pleading “any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(F). Motions to strike are

entrusted to the “sound discretion of the trial court, but are generally disfavored.” Yates-

Mattingly v. University of Cincinnati, No. 1:11-cv-753, 2013 WL 526427, at *1 (S.D. Ohio Feb.

11, 2013). Indeed, “[s]triking pleadings is considered a drastic remedy to be used sparingly and

only when the purposes of justice so require.” Id. The Court should not grant a motion to strike if

“the insufficiency of the defense is not clearly apparent, or if it raises factual issues that should

be determined on a hearing on the merits.” Joe Hand Promotions, Inc. v. Havens, 2:13-cv-

0093, 2013 WL 3876176, at *1 (S.D. Ohio July 26, 2013) (internal quotation omitted). Though



                                                 7
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 8 of 30 PAGEID #: 1114




motions to strike are disfavored when “they serve only to delay,” courts may grant motions to

dismiss when they expedite cases by removing “unnecessary clutter.” Heller Fin., Inc. v.

Midwhey Powder Co., 883 F.2d 1286, 1293 (7th Cir. 1989).

          Under Rule 56(c), a party may support its position in a summary judgment briefing by

“citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . ., admissions,

interrogatory answers, or other materials. . . .” Fed. R. Civ. P. 56(c)(1).

                                       B. Law and Analysis

                    1. Motion to Strike Statements and Filings in the Opposition

          Ms. Goddard filed an Opposition to Defendants’ Motion for Summary Judgment and

attached seven exhibits, including her own declaration, transcripts of phone hearings by the

Unemployment Commission, and a declaration by her attorney, Helen Robinson. Ms. Goddard’s

declaration includes details about her health condition, her hospitalization, and her termination

from Dimension. The transcripts capture two hearings that the Unemployment Commission held

to determine whether Ms. Goddard was fired with cause and her eligibility for benefits. Ms.

Robinson’s declaration explains how she obtained the audio recordings of the hearings and the

process she used to have them transcribed professionally.

          Defendants move to strike most of Ms. Goddard’s declaration and the phone hearing

transcripts, as well as arguments in Ms. Goddard’s Opposition brief that are not supported in the

record.

                                   a. Ms. Goddard’s Declaration

          Defendants ask the Court to strike statements in Ms. Goddard’s Declaration for a variety

of reasons, including inadmissible hearsay, impermissible medical opinions from a biased lay


                                                 8
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 9 of 30 PAGEID #: 1115




person, statements that are contradicted by the record, and statements that are not based on

personal knowledge. The Court groups Ms. Goddard’s statements into three categories and

analyzes Defendants’ arguments against them below.

                                        i. Health Statements

       Defendants argue that Ms. Goddard’s Declaration statements about her medical

conditions and diagnoses should be stricken because she is not a medical professional and

therefore is unqualified to make them. Defendants assert that a plaintiff’s lay opinions cannot

replace “competent medical evidence” in summary judgment briefing. See Reinwald v.

Huntington Nat’l Bank, 684 F. Supp. 2d 975, 982 (S.D. Ohio 2010).

       In Reinwald, the plaintiff’s affidavit asserted several medical opinions: she defined her

medical condition, endometriosis; described the symptoms of endometriosis; opined that her case

was a particularly severe one; and explained the nature and side effects of a particular medicine

she had been prescribed. Id. She also alleged she was “unable to work” on specific dates due to

“severe debilitating pain from the Lupron injections.” Id. The employer argued that the plaintiff

had not established that she had a “serious health condition” under the FMLA because she had

not produced medical evidence that her symptoms rendered her unable to work. Id. The court

found that the plaintiff’s affidavit could not alone establish these medical opinions, and that her

statements were insufficient to support a conclusion that the side effects she experienced from

her endometriosis treatments necessitated her absence from work. Id. Notably, the court did not

strike the plaintiff’s medical statements from the record. See id.

       Defendants argue that Ms. Goddard’s health statements are similar to the Reinwald

plaintiff’s medical opinions for four primary reasons: (1) she makes purported diagnoses; (2) she

attests to the effect of her medications; (3) she describes her inability to work; and (4) she alleges



                                                  9
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 10 of 30 PAGEID #: 1116




 causation. Moreover, Defendants seek to strike many of these statements on hearsay grounds as

 well. Defendants also take issue with Ms. Goddard’s Opposition Brief statements about her

 health because she does not support them with expert testimony by a medical professional. This

 Court does not find these arguments persuasive. The Court notes meaningful distinctions

 between Ms. Goddard’s Declaration statements and the Reinwald statements, and it finds that

 exceptions to the general ban on hearsay apply. Rather than provide medical opinions, Ms.

 Goddard’s statements offer her own impressions of her bodily health and recount the medical

 care she received.

        First, unlike the Reinwald plaintiff, who asserted the specific medical diagnosis of

 endometriosis, Ms. Goddard presents general descriptions of her physical state. For example,

 she writes that she suffered from “excruciating back pain,” “back problems and pain,”

 “depression,” “anxiety,” (Goddard Decl. ¶¶ 3, 6, 9). She also attests that, in late February 2018,

 she “was becoming increasingly unwell” and that “t[t]he best way I can describe it was I felt like

 I was having a nervous breakdown and was in bad shape.” (Id. ¶ 12). These statements do not

 purport to replace a medical diagnosis. Instead, they describe her then-existing emotional,

 sensory, and physical conditions, including her pain and bodily health. They are the type of

 statements contemplated by Federal Rule of Evidence 803(3) and therefore are admissible as an

 exception to hearsay. Accordingly, the Court does not strike these statements.

        Second, Ms. Goddard describes her own impressions of her treatment instead of attesting

 to effects that require a medical diagnosis. She says she “did not like the effects of the drugs that

 were described for me, as they made me sick.” (Id. ¶ 6). She also describes that she felt “horrible

 withdrawal symptoms” after she tried to stop “taking the prescribed opioid based medication on

 my own” and that, at one point, she felt she “was not getting better.” (Id. ¶¶ 26−27). Unlike the



                                                  10
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 11 of 30 PAGEID #: 1117




 Reinwald plaintiff, who assessed her symptoms relative to medical norms, here Ms. Goddard

 focused on her impressions of her then-existing bodily health. Thus, Rule 803(3) also allows

 these statements to be admitted.

        Third, Ms. Goddard’s statements about her inability to work will not be stricken. She

 attests that she was “admitted to the hospital as an inpatient” because she “was advised that

 withdrawing from opioids on [her] own was not only unsafe, but could be life threatening.” (Id.

 ¶ 27). She also describes receiving “suboxone in a medically supervised inpatient detoxification

 program, where [she] was closely monitored.” (Id. ¶ 28). She reports feeling that she was “in no

 shape to return to work on March 15th” because her “doctor had not released [her] to return until

 April 13, 2018.” (Id. ¶ 25). Similarly, she explains that she did not feel it was “feasible” for her

 to leave the hospital because doing so would have been “against medical advice.” (Id. ¶ 29). Ms.

 Goddard offers these statements not to prove the truth of the matter asserted, but to declare how

 she felt and explain her decision-making based on her personal knowledge of her own physical

 well-being. (ECF No. 40 at 3). The jury will be charged with determining the credibility and

 weight of these statements, but the Court does not strike them now.

        Fourth, Defendants mischaracterize two of Ms. Goddard’s statements as improperly

 establishing claims of medical causation. Ms. Goddard attests that she experienced “excruciating

 back pain as a result of back surgery and complications from an attempted spinal fusion

 procedure.” (Id. ¶ 3). She offers this statement, not to prove the causal source of her back pain,

 but to describe the condition that initially caused her to seek FMLA leave. Ms. Goddard also

 explains: “I then focused on getting better, which was somewhat derailed when I unexpectedly

 found out on March 9, 2018 that the Company supposedly did not have FMLA and I would be

 fired if I didn’t come back to work on March 15, 2018 . . . .” (Id. ¶ 24). Ms. Goddard’s description



                                                 11
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 12 of 30 PAGEID #: 1118




 of her mental commitment to her own physical improvement does not constitute a causal medical

 opinion, nor does it violate the ban on hearsay.

        Finally, Defendants contest the remaining health statements in Ms. Goddard’s

 Declaration on the basis of hearsay alone. Several of these statements are admissible as

 Statements Made for Medical Diagnosis under Federal Rule of Evidence 803(4). For example,

 Ms. Goddard describes, “I assured the medical staff that I was not a danger to myself or others,

 and begged them for another alternative to receiving treatment,” and that she “agreed to be

 treated in a partial hospitalization program.” (Id. ¶¶ 17−18). Because she made these statements

 to aid medical professionals in diagnosing her and prescribing her course of treatment, they

 qualify as an exception to hearsay and therefore are admissible. The remaining Declaration

 statements about Ms. Goddard’s course of treatment evidence her own plans to attend outpatient

 treatment through the hospital and therefore qualify as then-existing mental conditions under

 Rule 803(3).

        Given the dissimilarities between Reinwald and the case sub judice, as well as the

 applicable hearsay exceptions, the Court does not strike Ms. Goddard’s health statements from

 consideration. Likewise, the Court does not strike Ms. Goddard’s health statements from the

 Opposition Brief.

                          ii. Statements about Allegiance and Dimension

        Defendants argue that Ms. Goddard’s Declaration statement about the relationship

 between Dimension and Allegiance is not based on personal knowledge or any other admissible

 evidence, and they move to strike the paragraph that pertains to that relationship. For the sake of

 completeness, the Court reproduces the paragraph Defendants cite below:




                                                 12
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 13 of 30 PAGEID #: 1119



         It is my belief that Dimension Service Corporation is part of and/or affiliated with
         Allegiance Administrators, LLC based on the Allegiance Administrators’ website; the
         Linked-in website which identifies approximately 14 employees who worked at Dimension
         during my employment as Allegiance Administrators, LLC employees; at-will
         employment documents I signed when I began my employment with Dimension that list a
         group of companies, including Allegiance Administrators, LLC; and emails that I send and
         received from Dimension employees showing Allegiance Administrators, LLC at the
         bottom.

 (Id. ¶ 2). Ms. Goddard certainly has personal knowledge of employment documents that she herself

 signed and of email signature blocks that she saw while employed at Dimension. Moreover, in her

 Opposition Brief, Ms. Goddard further cites website addresses that offer corroborating evidence of

 the claims she makes in this paragraph. The Court therefore does not strike this paragraph from

 consideration.

                     b. Unemployment Commission Phone Hearing Transcripts

         Ms. Goddard also attached two phone hearing transcripts that occurred before the

 Unemployment Commission to her Opposition Brief: one on July 9, 2018, and one on July 24,

 2018. (ECF No. 33, Exs. 3-A, 5-A). Per Ms. Robinson’s declaration, the Unemployment

 Commission created an audio recording of each hearing and sent both to Ms. Robinson in

 September 2018 when she requested them. (ECF No. 33, Ex. 5). Ms. Robinson attests that she

 sent the tapes to a paralegal at her law firm, who sent them to the Court Reporting Company of

 Fraley Cooper to be transcribed.

         Defendants argue that the Unemployment Commission phone hearing transcripts should

 be stricken because they are inadmissible under Ohio law. Alternatively, Defendants argue that

 the transcripts have not been properly authenticated and are irrelevant to the summary judgment

 proceedings.

         Ohio law, in relevant part, provides:

         [T]he information . . . furnished to the director by employers or employees pursuant to
         this chapter is for the exclusive use and information of the department of job and family

                                                    13
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 14 of 30 PAGEID #: 1120



         services in the discharge of its duties and shall not be open to the public or be used in
         any court action or proceeding pending therein, or be admissible in evidence in any
         action, other than that arising under this chapter or section 5733.42 of the Revised Code.

 O.R.C. § 4141.21. This state law privilege, however, “is not controlling in federal question

 cases” that are adjudicated in federal court. Weckbacher v. Mem’l Health Sys. Marietta Mem’l

 Hosp., No. 2:16-CV-01187, 2019 WL 5725048, at *4−*5 (S.D. Ohio Nov. 5, 2019) (quoting

 Freed v. Grand Court Lifestyles, Inc., 100 F. Supp. 2d 610, 612 (S.D. Ohio 1998). This is because

 Federal Rule of Evidence 501 “states that privilege shall be governed by the principles of the

 common law as they may be interpreted by the courts of the United States in light of reason and

 experience.” Id. (quoting Hancock v. Dodson, 958 F.2d 1367, 1372−73 (6th Cir. 1992)) (internal

 quotations omitted). The claims before the Court in this case are predicated on federal question

 jurisdiction under FMLA. As such, O.R.C. § 4141.21, alone, does not bar Ms. Goddard from

 presenting evidence of her unemployment compensation proceedings. See Williams v. United

 Steelworkers of America, 2011 WL 2135179, at *8 (S.D. Ohio May 27, 2011) (“Despite [§

 4141.21], ODJFS records are not entitled to an absolute privilege in federal courts.”).

         Defendants next argue that the phone hearing transcripts should be stricken because they

 are not properly authenticated: the court reporter who transcribed the audio tapes was not present

 at the Unemployment Commission phone hearings and did not provide an affidavit to

 authenticate the transcription or explain the chain of custody. Defendants cite the general rule in

 the Sixth Circuit to exclude unauthenticated exhibits from consideration on a Motion for

 Summary Judgment. See Moore v. Holbrook, 26 F.3d 697, 699 (6th Cir. 1993) (“[S]worn or

 certified copies of all documents referred to in an affidavit must also be attached to the

 affidavit.”).




                                                    14
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 15 of 30 PAGEID #: 1121




        Some courts in the Sixth Circuit, however, will consider an unauthenticated document

 when deciding a motion for summary judgment if the objecting party argues only that the

 document’s proponent failed to authenticate it properly but does not challenge its authenticity.

 Moore v. Baptist Mem’l Coll. of Health Scis., No. 08-2311 MA/P, 2010 WL 100551, at *6 (W.D.

 Tenn. Jan. 7, 2010); see also Starks-Umoja v. Fed. Express Corp., 341 F. Supp. 2d 979, 984

 (W.D. Tenn. 2003) (considering exhibits on summary judgment “despite the lack of

 authentication” because “Defendant has not argued that the exhibits are inaccurate

 representations of the documents in issue, but has merely argued that Plaintiff filed to properly

 authenticate them.”). In adopting this approach, courts ensure they “fairly consider[] all of the

 evidence that Plaintiff contends supports her claims.” Id.

        This Court opts to follow this approach in this case. Here, Defendants do not contest the

 authenticity of the transcripts of the Unemployment Commission hearings. Indeed, the

 professional reporter that transcribed the hearing audio tapes provided the following certification

 on the final page of both transcriptions: “I do hereby certify that the foregoing is a true, correct

 and complete written transcript of the audiotaped proceedings in this matter, reduced by me into

 stenotypy, to the best of my ability, and transcribed from my stenographic notes on the 6th day

 of July, 2020.” (ECF No. 33, Exs. 3-A, 4-A). Both certifications are signed and notarized. Ms.

 Goddard’s attorney, Helen Robinson, also affirmed in her Declaration that the hearing audio

 recordings are “available to the parties upon request” and that she forwarded the recordings to

 Defendants twice. (ECF No. 33, Ex. 5). Defendants nevertheless take issue with the fact that Ms.

 Goddard has not yet authenticated that the hearing was “completely and accurately transcribed.”

 (ECF No. 41 at 6). Because Defendants do not argue that the transcriptions are inaccurate, the

 Court does not strike the transcripts because they are not yet properly authenticated.



                                                 15
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 16 of 30 PAGEID #: 1122




         Finally, Defendants contend that the Unemployment Commission hearing transcripts are

 irrelevant to the case before this Court. Specifically, they argue that “there is no merit in any

 suggestion that there is relevance to Michelle DeFouw being inexact on time lines [sic] of the

 Dimension employee count” during the phone hearings. (ECF No. 36 at 15). The Court does not

 agree. The Unemployment Commission hearing transcripts include testimony by Dimension’s

 Chief of Staff, Michelle Defouw, as to the number of employees that Dimension had during the

 relevant time period for determining FMLA coverage. The number of Defendants’ employees is

 a central issue in this case, let alone a relevant one.

         The Court does not strike the Unemployment Commission hearing transcripts on a basis

 of irrelevance. For the same reasons, the Court does not strike statements in Ms. Goddard’s

 Declaration related to the Unemployment Commission hearing transcripts.

                                c. Statements in the Opposition Brief

         Defendants also ask the Court to strike statements in the Opposition Brief because, in

 their view, they either misstate the record or, contradict the record, or lack support in the record.

 The Court has reviewed these concerns but finds that they do not merit striking the statements.

 Rule 56(c)(3) allows the Court to consider materials in the record that Ms. Goddard does not

 directly cite in the Opposition Brief, and the Court is satisfied that her arguments have sufficient

 support from the record.

         Accordingly, the Court DENIES Defendants’ Motion to Strike the Ms. Goddard’s

 Declaration, the Unemployment Commission hearing transcripts, and the related statements in

 the Opposition Brief.




                                                   16
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 17 of 30 PAGEID #: 1123




                           2. Motion to Strike Exhibits in the Sur-Reply

        To her Motion to File Sur-Reply, Ms. Goddard attached two additional exhibits: (1) an

 attachment to a November 14, 2018 negotiation that Dimension’s General Counsel, Brian Biglin,

 emailed to Ms. Goddard’s counsel (“Dimension Attachment”); and (2) a reply email and

 corresponding attachment to the Dimension Attachment from Ms. Goddard’s attorney, which

 was also sent on November 14, 2018 (together, the “Sur-Reply Exhibits”). As with the

 Unemployment Commission hearing transcripts, Defendants do not raise concerns about the

 authenticity of the Sur-Reply Exhibits. Defendants move to strike both documents because they

 have not been properly authenticated. Defendants also move to strike the Dimension Attachment

 as inadmissible because it was originally presented during settlement negotiations. Finally,

 Defendants argue the documents are not relevant.

        As previously discussed, the Court does not decline to consider Ms. Goddard’s exhibits

 solely because they have not yet been properly authenticated because Defendants do not contest

 their authenticity. This rationale applies even more strongly to the Dimension Attachment, since

 Dimension’s own lawyer originally provided the document. See Wilks v. Pep Boys, No. 3:02-

 0837, 2006 WL 2821705, at *5−*6 (M.D. Tenn. Sept. 26, 2006) (considering an exhibit that was

 not properly authenticated because the defendant did not contest the exhibit’s authenticity “and

 the fact that the defendant itself produced the very document it now challenges. . . .”). Defendants

 do not dispute that Dimension’s lawyer provided the email attachment to Ms. Goddard, and they

 do not question the contents of the attachment. In order to consider fairly all of the evidence that

 Ms. Goddard contends supports her claims, the Court does not strike the Sur-Reply Attachments

 due to lack of authentication.




                                                 17
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 18 of 30 PAGEID #: 1124




        Next, Defendants argue that Federal Rule of Evidence 408 renders the Dimension

 Attachment inadmissible because it was presented during the course of settlement negotiations.

 Under Rule 48, evidence is “not admissible—on behalf of any party—either to prove or disprove

 the validity or amount of a disputed claim or to impeach by a prior inconsistent statement or a

 contradiction[.]” Fed. R. Evid. 408. Courts, however, “may admit this evidence for another

 purpose[.]” Id. For example, a document that is otherwise discoverable is not rendered

 inadmissible simply because it was presented during settlement negotiations. See Fed. R. Evid.

 408, Advisory Committee Notes (citing Ramada Development Co. v. Rauch, 644 F.2d 1097,

 1107 (5th Cir. 1981)) (“[T]he Rule cannot be read to protect pre-existing information simply

 because it was presented to the adversary in compromise negotiations.”). Here, the Dimension

 Attachment appears to pre-exist the settlement negotiations and therefore is not inadmissible

 under Rule 408.

        Finally, Defendants argue that the Sur-Reply Exhibits do “nothing to rebut the detailed

 line-by-line overview of payroll records that Ms. Defouw provided” and that the documents are

 therefore irrelevant. (ECF No. 39 at 2). The Dimension Attachment, however, appears to show

 state agency employee count records that differ from Ms. Defouw’s statements elsewhere in the

 record. The document is labeled “OHIO DEPARTMENT OF JOB AND FAMILY SERVICES”

 and contains a form bar code. (ECF No. 39, Ex. B). Below, the document contains three columns

 under “Dimension Service Corporation”—January, 51; February, 50; and March, 49. (Id.)

 Because employee count is central to this case, and the Sur-Reply Exhibits tend to make a

 specific count of Dimension’s employees more probable than it would be without the Sur-Reply

 Exhibits, the documents are not irrelevant.




                                               18
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 19 of 30 PAGEID #: 1125




        The Court finds no basis for striking Sur-Reply Exhibits. Accordingly, Defendants

 Motions to Strike is DENIED.

                         V. MOTION FOR SUMMARY JUDGMENT

                                       A. Standard of Review

        Federal Rule of Civil Procedure 56(a) provides that summary judgment is appropriate “if

 the movant shows that there is no genuine issue as to any material fact and the movant is entitled

 to judgment as a matter of law.” In evaluating such a motion, the evidence must be viewed in

 the light most favorable to the non-moving party, and all reasonable inferences must be drawn

 in the non-moving party’s favor. United States Sec. & Exch. Comm’n v. Sierra Brokerage Servs.,

 Inc., 712 F.3d 321, 327 (6th Cir. 2013) (citing Tysinger v. Police Dep’t of City of Zanesville, 463

 F.3d 569, 572 (6th Cir. 2006)). This Court then asks “whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one party must

 prevail as a matter of law.” Patton v. Bearden, 8 F.3d 343, 346 (6th Cir. 1993) (internal

 quotations omitted) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 251-52 (1986)).

 “[S]ummary judgment will not lie if the dispute is about a material fact that is ‘genuine,’ that is,

 if the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

 Anderson, 477 U.S. at 248.

                                       B. Law and Analysis

        In her Complaint, Ms. Goddard asserts three causes of action: (1) interference with

 FMLA rights; (2) retaliation for the exercise of FMLA rights; and (3) equitable estoppel due to

 detrimental reliance. Defendants move for summary judgment on each of these counts.




                                                 19
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 20 of 30 PAGEID #: 1126




                                  1. FMLA Interference Claim

        To prevail on an FMLA interference claim, a plaintiff must establish that: (1) the

 defendant is an FMLA-covered employer; (2) she was an eligible employee; (3) she was entitled

 to leave under the FMLA; (4) she gave the employer notice of intent to take leave; and (5) the

 employer denied her FMLA benefits to which she was entitled. Wallace v. FedEx Corp., 764

 F.3d 571, 585 (6th Cir. 2014) (citing Edgar v. JAC Prods., Inc., 443 F.3d 501, 507 (6th Cir.

 2006). No violation FMLA violation exists if the employer can show it had “a legitimate reason

 unrelated to the exercise of FMLA rights for engaging in the challenged conduct.” Id.

        Defendants argue that Dimension is not an FMLA-covered employer under the statute;

 that Ms. Goddard has not sufficiently proven she has a “serious health condition” and therefore

 has not proven she was entitled to FMLA leave; and that Ms. Goddard did not satisfy the FMLA

 notice requirements. The remaining elements are uncontested.

                     a. Whether Dimension Is an FMLA-Covered Employer

        The FMLA defines a covered employer as “any person engaged in commerce or in any

 industry or activity affecting commerce, who employs 50 or more employees [within 75 miles

 of the worksite] for each working day during each of 20 or more calendar workweeks in the

 current of preceding calendar year.” 26 C.F.R. § 825.104; see also 29 U.S.C. § 2611(2)(b)(ii).

 The Act further requires that “[a]ny employee whose name appears on the employer’s payroll

 will be considered employed each working day of the calendar week, and must be counted

 whether or not any compensation is received for the week.” 29 C.F.R. § 825.05(a). Acordingly,

 employees on paid or unpaid leave must be included in the employer’s count “as long as the

 employer has a reasonable expectation that the employee will later return to active employment.”

 29 C.F.R. § 825.05(b)



                                               20
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 21 of 30 PAGEID #: 1127




        Defendants argue there is no genuine dispute of material fact about Dimension’s number

 of employees. Defendants cite an Affidavit by its Chief of Staff, Ms. DeFouw, and attached

 payroll records that indicate Dimension employed fewer than 50 employees within 75 miles of

 its Dublin, Ohio facility for the entirety of 2017. (ECF No. 32, Ex. A). Dimension asserts that

 these “objective facts are proven by Dimension’s payroll records and attested to” by at least two

 Dimension executives. (ECF No. 32 at 8).

        Ms. Goddard argues that these statements do not end the inquiry for two main reasons.

 First, she notes that the Paycor Records Dimensions provides “show a single number of

 employees next to each month” but “do not provide the number of employees by week.” (ECF

 No. 33 at 20). Because the reports show a fluctuating number of employees between months but

 do not indicate the number of employees on any particular week, Ms. Goddard argues that the

 reports are insufficient for determining the number of Dimension’s employees per week as the

 Act requires. whether Dimension is a covered employer under the FMLA.

        Second, Ms. Goddard shows Dimension offered inconsistent accounts of when it lost its

 FMLA coverage over the course of litigation. For example, the Unemployment Commission

 hearing transcripts reveal that Dimension’s HR Director, Ms. DeFouw, originally reported a

 different timeframe by which Dimension they lost FMLA coverage: “[W]e lost our standing in

 2017 . . . I would say it was probably fall.” (ECF No. 33 at 13−14). Later, Ms. DeFouw reported

 Dimension had “less than 49 employees at all times during the Relevant Period,” or for the

 entirety of 2017. (DeFouw Aff. at ¶ 27, Ex. A). Additionally, Ms. Goddard cites a letter to

 appears to be issued by the Department of Job and Family Services, which Dimension’s lawyer

 sent to Ms. Goddard’s counsel via email. (ECF No. 38 Ex. B). That letter displays three columns

 under “Dimension Services Corp.”—“January, 51; February, 50; March, 49.” (Id.).



                                                21
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 22 of 30 PAGEID #: 1128




        These competing records create a genuine dispute of material fact about Dimension’s

 number of employees, by week, in 2017. Accordingly, the Court does not award summary

 judgment to Defendants on the issue of their number of employees or their status as an FMLA-

 covered employer.

       b. Whether Dimension Is an Integrated Employer with Allegiance and/or National

        Alternatively, Ms. Goddard alleges that even if Dimension could prove that it had no

 more than 49 employees within 75 miles of its Dublin, Ohio facility, the Company consisutes an

 integrated employer with Allegiance Administrators, LLC and/or National Administrative

 Service Co. for purposes of FMLA coverage.

        The integrated employer test is a tool that helps ensure the “appropriate employees are

 aggregated for the numerosity test of the FMLA.” Grace v. USCAR, 521 F.3d 655, 664 (6th Cir.

 2008). The regulations provide four factors for determining whether two entities should be

 treated as an integrated employer: (1) common management; (2) interrelation between

 operations; (3) centralized control of labor relations; and (4) degree of common ownership and

 financial control. 29 C.F.R. § 825.104(c)(2). When these elements are met, “[s]eparate entities

 will be deemed to be parts of a single employer for purposes of the FMLA” and the “employees

 of all entities making up the integrated employer will be counted in determining employer

 coverage and employee eligibility.” Id.

        Ms. Goddard points to evidence which suggests that Dimension is an integrated employer

 with Allegiance, Allegiance has its own employees, and those employees should aggregate with

 Dimension’s employee figures. For example, the Allegiance website displays at least four

 Executive Team employee biographies that describe individual positions as falling under both




                                               22
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 23 of 30 PAGEID #: 1129




 “Dimension Services Corporation” and the “Allegiance Administrators’ team.” 1 Allegiance

 Administrators, LLC, Executive Team, http://allegianceadministrators.com/ourteam.aspx (last

 visited Dec. 7, 2020). The website also lists Dimension’s address, 5500 Frantz Road in Dublin,

 Ohio, as the address for Allegiance. Id. Additionally, Ms. Goddard cites two email signature

 templates as demonstrating an integrated relationship between Allegiance and Dimension. Her

 own was company email signature read, “Agent Dealer Services, Allegiance Administrators”

 even though she was employed as an Agent Dealer by Dimensions (DeFouw Dep. Ex. A).

 Similarly, Ms. Mason’s email signature reads, “Dimension Service Corp. / a Member of

 Allegiance Administrators.” (DeFouw Dep. Ex. B).

         Defendants, on the other hand, contend that there is no issue of fact in dispute because

 each of Defendants’ affiants provided affidavit statements that National and Allegiance had

 “ZERO employees at 5500 Frantz Road, or anywhere, during the Relevant Period.” (emphasis

 in original) (ECF No. 37 at 7). Ms. DeFouw, for example, stated that “during the Relevant Period

 Allegiance and National both did not have any employees, either at the 5500 Frantz Road

 location or elsewhere . . . employees of Dimension performed services for Allegiance and

 National under a shared services model, but Dimension was the sole employer at 5500 Frantz

 Road, Dublin, Ohio.” (DeFouw Aff. at ¶¶ 23−24). Dimension explains that the entity structure

 had no employees but instead served “necessary functions required by regulations governing the

 vehicle service contract industry. . . .”

         This Court finds that the competing statements by Ms. Goddard and Defendants raise a

 genuine dispute of material fact about whether Dimension and National and/or Allegiance



 1
  Some of the facts and statements that Ms. Goddard cites in her Opposition Brief no longer existed on
 Allegiance’s website at the time of the Court’s review.

                                                  23
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 24 of 30 PAGEID #: 1130




 constitute an integrated employer, and that it should be resolved at by a jury. Similarly, the

 competing statements raise a genuine dispute about whether Allegiance had employees that

 should be aggregated for the purposes of determining numerosity under the FMLA. The Court

 therefore DENIES summary judgment for Defendants on the integrated employer issue.

                    c. Whether Ms. Goddard Had a Serious Health Condition

        The FMLA entitles employees to take “reasonable leave” for certain medical reasons,

 including a “serious health condition.” 29 U.S.C. § 2601(b)(2). Under the statute, a “serious

 health condition” is an “illness, injury, impairment, or physical or mental condition” that

 involves either “inpatient care in a hospital, hospice, or residential medical care facility” or

 “continuing treatment by a health care provider.” 29 U.S.C. § 2611(11).

        Defendants argue that Ms. Goddard presents “no record evidence” to prove that she

 suffered from a qualifying serious medical condition at the time of her absence and therefore

 cannot establish her interference or retaliation claims as a matter of law. Ms. Goddard, however,

 included Medical Record #017282 from Columbus Springs Dublin as an exhibit to her

 Deposition. (Goddard Dep. Ex. 11). The report describes Ms. Goddard’s “present illness” on

 February 26, 2018 as including “multiple symptoms of depression and anxiety to include poor

 sleep, feelings of guilt and worthlessness, decreased energy, poor concentration, poor appetite,

 excessive worry, restlessness, fatigue, irritability, muscle tension.” (Id.). Under Management

 Options, the report lists the following: “Admit to Columbus Springs partial hospitalization

 program for intensive psychotherapy for at least 5 days a week for at least 4 hours a day.” (Id.).

 The Report estimated length of her stay as “2 to 4 weeks.” (Id.). The Court finds that Ms.

 Goddard has offered evidence that could allow a reasonable jury to conclude that she was unable




                                                24
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 25 of 30 PAGEID #: 1131




 to work in late February and early March 2018 as a result of a serious medical condition. For

 this reason, Defendants are not entitled to summary judgment on this issue.

                           d. Whether Ms. Goddard Gave Adequate Notice

         The FMLA requires employees to provide notice to their employers according to the

 following regulations under ordinary circumstances:

         (a) Timing of notice. An employee must provide the employer at least 30 days advance
         notice before FMLA leave is to begin if the need for the leave is foreseeable based on an
         expected birth, placement for adoption or foster care, planned medical treatment for a
         serious health condition of the employee.
         ...
         (c) Content of notice. An employee shall provide at least verbal notice sufficient to make
         the employer aware that the employee needs FMLA-qualifying leave, and the anticipated
         timing and duration of the leave.

 29 C.F.R. § 825.302. When an employee faces an emergency health issue or the “approximate timing

 of the need for leave is not foreseeable,” however, the employee is only required to “provide notice

 to the employer as soon as practicable.” Id. § 825.303(a). In an emergency, the employee’s notice

 must “provide sufficient information for an employer to reasonably determine whether the FMLA

 may apply to the leave request,” which includes a “condition [that] renders the employee unable to

 perform the functions of the job.” Id. § 825.303(b). The employee “need not expressly assert rights

 under the FMLA or even mention the FMLA, but may only state that leave is needed.” Id.

         When an employer learns of the need for unforeseeable leave, the employer must decide

 whether to designate the request for leave as FMLA-qualifying, and its decision to designate FMLA

 leave “must be based only on information received from the employee. Id. § 825.301(a). If the

 employer needs additional information about the reason for the employee’s request, the employer

 should inquire further of the employee. Id. The employer must notify the employee whether leave

 will be designated as FMLA-qualifying within five business days after the employee’s request,

 absent extenuating circumstances. Id. Thus, “[o]nce an employer is given notice that the employee

 is requesting leave for an FMLA-qualifying reason, the employer bears the obligation to collect any

                                                    25
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 26 of 30 PAGEID #: 1132



 additional information necessary for the leave to comply with the requirements of the FMLA.”

 Hammon v. DHL Airways, Inc., 165 F.3d 441, 450 (6th Cir. 1999).

         Defendants argue that Ms. Goddard’s condition in late February 2018 was not an emergency

 because her depression and anxiety symptoms began before this time. Accordingly, they argue that

 the notice rules under C.F.R. § 825.302 apply to her leave, and they conclude that she did not comply

 with them. In support, Defendants highlight that Ms. Goddard’s initial FMLA inquiry pertained to

 an anticipated spinal surgery instead of the mental health crisis she experienced. They also

 emphasize that Ms. Goddard did not explicitly notify Dimension of her intent to take FMLA leave

 and that she did not complete the medical certification by Dimension’s March 2nd deadline.

         Ms. Goddard submits that she experienced an unplanned mental health crisis. She describes

 that, in late February, she felt her mental health symptoms intensify, such that “the best way I can

 describe it was I felt like I was having a nervous breakdown.” (Goddard Decl. ¶ 13). Ms. Goddard

 attests that she felt “stressed to the point I don’t know how to focus.” At least one court has found

 that a nervous breakdown constitutes such an emergency. See, e.g., Boadi v. Ctr. for Human Dev.,

 Inc., 239 F. Supp. 3d 333, 338−39 (D. Mass. 2017). Likewise, Ms. Goddard argues that she met the

 alternative notice requirements under C.F.R. § 825.303. She initially notified Dimension about her

 desire to take FMLA leave for back surgery on February 8, 2018. One week later, after no reply

 from Dimension, Ms. Goddard emailed the Company again, stating that she had “an immediate

 need for FMLA” because she was “becoming increasingly unwell.” (DeFouw Dep., ECF

 No. 30, Ex. A).

         To resolve these issues, “[t]he critical question is whether the information imparted to the

 employer is sufficient to reasonably apprise it of the employee’s request to take time off for a serious

 health condition.” Barker v. Paccar, Inc., No. 2:18-cv-338, 2019 WL 4040533, at *15 (S.D. Ohio

 Aug. 27, 2019) (quoting Brohm v. JH Props., Inc., 149 F.3d 517, 523 (6th Cir. 1998)). Reasonable

 minds can disagree about whether Ms. Goddard’s notice, under the circumstances, provided


                                                      26
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 27 of 30 PAGEID #: 1133



 Dimension with sufficient notice. A jury should therefore determine the foreseeability of Ms.

 Goddard’s health condition, whether the alternative notice regulations laid out in 29 C.F.R. §

 825.303 apply to Ms. Goddard’s FMLA notice, and, regardless, whether Ms. Goddard’s notice

 satisfied the FMLA notice and medical certification requirements. Accordingly, the Court DENIES

 Defendants’ Motion for Summary Judgement on the FMLA Interference claim.

                                    2. FMLA Retaliation Claim

        An FMLA retaliation claim based on circumstantial evidence is subject to the burden-

 shifting analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Reinwald,

 684 F. Supp. 2d at 980. To establish a prima facie case based on circumstantial evidence, a

 plaintiff must prove: (1) she availed herself of a protected right under the FMLA, (2) she suffered

 an adverse employment action, and (3) there was a causal connection between the valid exercise

 of her rights under the FMLA and the adverse employment action. Id. (citing Edgar, 443 F.3d at

 508.

        After the plaintiff establishes a prima facie case, the burden shifts to the defendant to

 show a legitimate, nondiscriminatory reason for discharging the employee. Id. (quoting Skrjanc

 v. Great Lakes Power Serv. Co., 272 F.3d 309, 315 (6th Cir. 2001)). If the defendant offers a

 legitimate reason for termination, the plaintiff must show the reason was actually pretextual.

 Skjanc, 272 F.3d at 315. An employee may prove pretext by providing “sufficient evidence from

 which the jury [could] reasonably reject the employer’s explanation.” Manzer v. Diamond

 Shamrock Chems. Co., 29 F.3d 1078, 1083 (6th Cir. 1994) (finding that pretext can be

 established by showing the employer’s reason was not based in fact, did not actually motivate

 the termination, or was insufficient to warrant termination). The plaintiff must offer evidence

 that “demonstrates the employer did not ‘honestly believe’ in the proffered non-discriminatory




                                                 27
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 28 of 30 PAGEID #: 1134




 reason for its adverse employment decision.” Reinwald, 684 F. Supp. 2d at 980 (quoting

 Braithwaite v. Timken Co., 258 F.3d 488, 494 (6th Cir. 2001)).

        Defendants primarily argue that Ms. Goddard’s retaliation claim must fail as a matter of

 law because she cannot establish a prima facie FMLA claim—namely, that Dimension is not an

 FMLA-covered employer and that Ms. Goddard did not comply with notice requirements. As

 already discussed in Part B.1 above, this Court rejects the argument that Ms. Goddard cannot

 meet the prerequisites for an FMLA claim as a matter of law.

        Additionally, Defendants assert that Dimension had a nondiscriminatory reason for

 terminating Ms. Goddard: her three-week absence from work and failure to comply with

 Company attendance policies. Ms. Goddard explains that she believed she would be granted

 FMLA leave, per Ms. Mason’s email, that her leave was permissible, and that she was therefore

 only obligated to give periodic update about her leave to Dimension.

        Finally, Defendants argue Ms. cannot show a causal connection between her attempts to

 exercise her FMLA rights and her termination. Conversely, Ms. Goddard asserts that a sufficient

 causal connection exists. She cites that the peculiar timing of Dimension’s announcement that it

 was no longer an FMLA-covered employer, which occurred within hours of her submitting the

 FMLA medical certification form to Defendants, after Dimension requested her to do. In the

 same notice, Dimension also required Ms. Goddard to report back to work at a time Dimension

 knew Ms. Goddard would still be under medical care.

        Like the FMLA interference claim issues, here the parties present genuine factual

 disputes that depend on the weight and credibility of the various arguments. Because a jury must

 consider these issues, the Court DENIES summary judgment on the FMLA retaliation claim.




                                               28
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 29 of 30 PAGEID #: 1135




                                       3. FMLA by Estoppel

        Equitable estoppel prevents an employer from raising its non-eligibility as a defense to

 FMLA denial after making a “definite misrepresentation” about an employee’s FMLA

 eligibility. Dobrowski v. Jay Dee Contractors, Inc., 571 F.3d 551, 557 (6th Cir. 2009). For

 equitable estoppel to apply, a plaintiff must show: (1) a definite misrepresentation as to a material

 fact by the employer; (2) a reasonable reliance on the misrepresentation by the employee; and

 (3) a resulting detriment to the employee. Id. The plaintiff “need not show that [her] employer

 either was aware of the true facts or intended for the statement to be relied on.” Id.

        In Dobrowski, the Sixth Circuit concluded the employer made a “definite

 misrepresentation” regarding the employee’s FMLA eligibility because the employer gave

 written notice that “his leave was ‘pursuant to the Family and Medical Leave Act and that he

 was an eligible employee even though he was not, in fact, covered by the Act.” Id. at 556−57

 (internal quotations omitted). In the case sub judice, Dimension emailed an FMLA notice to Ms.

 Goddard that included a check mark next to the line: “[You] are eligible for FMLA leave” and

 directed her to complete the relevant forms. (DeFouw Dep. Ex. B). Ms. Goddard also notes that

 Defendants displayed FMLA postings at the worksite and instructed employees on FMLA leave

 in the employee handbook, and initially informed Ms. Goddard that the reason for her

 termination was failure to submit supporting FMLA documentation. On these facts, a reasonable

 jury could find that Dimension made a definite misrepresentation to Ms. Goddard regarding her

 FMLA eligibility.

        Whether Ms. Goddard relied on Dimension’s representation that she had FMLA coverage

 is also a question for the jury. Ms. Goddard attests that she relied on Defendants’ representation

 that her leave would be protected in making decisions about her absence in late February and



                                                  29
Case: 2:19-cv-01506-ALM-KAJ Doc #: 42 Filed: 01/19/21 Page: 30 of 30 PAGEID #: 1136




 early March 2018. Specially, she states that the accepted medical advice regarding her course of

 treatment at Columbus Springs Hospital at least partly because she was confident that her

 employment and health insurance would continue. (Goddard Decl. at ¶ 21, Ex. 2). Defendants,

 on the other hand, argue that Ms. Goddard could not rely on any representation that she was

 eligible for FMLA benefits because Dimension did not authorize her hospitalization absences

 before they occurred. These arguments produce a sufficient disagreement to require submission

 to a jury. Accordingly, the Court DENIES Defendants’ Motion for Summary Judgment on the

 issue of equitable estoppel.

                                       VI. CONCLUSION

          For the reasons set for the above, the Court rules as follows: Ms. Goddard’s Motion to

 File Sur-Reply is GRANTED [#38]; Defendants’ Motion to Strike [#36]; Defendants’ Motions

 to Strike are DENIED [#36, #39]; and Defendants’ Motion for Summary Judgment is DENIED

 [#32].


          IT IS SO ORDERED.


                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

 DATED: January 19, 2021




                                                30
